EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT ARCHER-DANIELS-MIDLAND COMPANY June 30, Following is a list of the Registrant's subsidiaries showing the percentage of voting securities owned: Organized Under Laws of Ownership ADM Worldwide Holdings LP (A) Cayman Islands 100 ADM Europe BV (B) Netherlands 100 ADM Canadian Holdings BV (C) Netherlands 100 ADM Agri-Industries Company (D) Canada 100 ADM Alfred C Toepfer International BV - Rotterdam(E) Netherlands 80 (A) ADM Worldwide Holdings LP owns ADM Europe BV and eighteen subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (B) ADM
